Per Curiam: The statute conferred jurisdiction on the county court to determine whether appellant had in his possession property belonging to the estate of Charles S. Steinman, deceased; and whether the property involved in this controversy belonged to the estate or to appellant, was purely a question of fact, for the determination of the circuit court, before whom a trial was had, without a jury, on appeal from the county court. The circuit court, upon the evidence introduced, found the issue in favor of appellee, and that judgment was affirmed in the Appellate Court. On the trial in the circuit court no instructions were asked, nor were any propositions of law submitted for decision. This appeal, therefore, presents no questions of law for our decision, and as we are precluded by the statute from considering controverted questions of fact, the judgment of the Appellate Court was conclusive, and will have to be affirmed. Judgment affirmed. Mr. Chief Justice Scott dissenting.